      3:19-cv-02360-MGL         Date Filed 08/23/19      Entry Number 6       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


Joseph David Schofield, III,            )
                                        )           C.A. No.: 3:19-CV-02360-MGL
            Petitioner,                 )
                                        )
            vs.                         )               NOTICE OF FILING
                                        )
Raymond James Financial Services, Inc., )
                                        )
            Respondent.                 )
____________________________________)

       YOU WILL PLEASE TAKE NOTICE THAT Petitioner Joseph David Schofield, III

hereby files a Declaration of Brandy Pikus on Behalf of Defendant Raymond James Financial

Services, Inc. dated August 22, 2019. Said Declaration is filed herewith as an exhibit.



                                             FAYSSOUX & LANDIS, P.A.
                                             s/ Paul S. Landis
                                             __________________________________
                                             Paul S. Landis / Fed ID No. 10084
                                             P.O. Box 10207
                                             Greenville, SC 29603
                                             864-233-0445
                                             864-233-4781 (facsimile)
                                             paul@fayssouxlaw.com

                                             Attorney for Petitioner Joseph David Schofield, III
